Citation Nr: 1014454	
Decision Date: 04/15/10    Archive Date: 04/29/10	

DOCKET NO.  95-39 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain. 

4.  Entitlement to an initial compensable disability 
evaluation for osteomyelitis of the lumbar spine with septic 
arthritis. 

5.  Entitlement to an initial compensable disability 
evaluation for the residuals of fracture of the left (minor) 
ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to September 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 1995 and September 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In correspondence of August 2006, the Veteran indicated that 
he wished to withdraw from consideration the issues of 
service connection for anemia and a chronic lung disorder.  
Accordingly, those issues are no longer before the Board.

This case was previously before the Board in March 2001 and 
November 2007, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.  

Regrettably, this appeal is again being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.



REMAND

At the time of the aforementioned remand in November 2007, it 
was requested that the Veteran be scheduled for VA 
examinations in order to more accurately determine the exact 
nature and etiology of his claimed psychiatric disability, 
and the current severity of his service-connected residuals 
of fracture of the left (minor) ring finger.  Pertinent 
evidence of record is to the effect that the Veteran was, in 
fact, scheduled for those examinations in late June 2009.  
However, he failed to report for either examination.  
Accordingly, the Veteran was rescheduled for the 
aforementioned VA examinations in mid July 2009.  However, he 
once again failed to report for either examination.  
Significantly, on both occasions, the notice to report for 
the examinations in question was sent to what was thought to 
be the Veteran's current address at [redacted], 
[redacted].  Moreover, a September 
2009 Supplemental Statement of the Case (SSOC) was sent to 
that very same address.  However, there has recently been 
received from the Veteran's accredited representative 
information to the effect that the address at [redacted]
[redacted] is not correct, and that the Veteran's current 
address of record is, rather, [redacted], 
[redacted].  (It is also noted that prior to January 2008 
the Veteran's address was listed as [redacted], 
[redacted].)  Under the circumstances, the Veteran must 
be furnished a copy of the September 2009 SSOC, and again be 
given the opportunity to report for the requested VA 
examinations prior to a final adjudication of his claims.

The Board acknowledges that the Veteran has an obligation to 
change/update his address with VA.  The United States Court 
of Appeals for Veterans Claims (Court) has held that VA's 
duty to assist the Veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of Veterans to cooperate with VA. 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Because it is unclear 
if VA notified the Veteran of the VA examinations and SSOC at 
his last known address of record the presumption of 
regularity of government process has not attached.  Further, 
as noted above, another current address has been provided.  
See generally Ashley v. Derwinski, 2 Vet. App. 62 (1992). 

At this time, the Veteran is advised of the importance of 
reporting to the scheduled examinations and of the possible 
adverse consequences, to include denial of his claims, of 
failing to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  The Veteran and his representative 
should be furnished a copy of the 
September 2009 Supplemental Statement of 
the Case which was previously sent to the 
address at [redacted], and 
which the Veteran presumably did not 
receive.  Significantly, the Veteran's 
copy of that Supplemental Statement of 
the Case should be sent to his most 
recent address of record that is, [redacted] 
[redacted]  
[redacted].  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2007, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the Veteran's claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
VA psychiatric and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed psychiatric disability, 
and the current severity of his service-
connected residuals of fracture of the 
left (minor) ring finger.  Notice of the 
scheduling of those examinations must be 
sent to the Veteran's most recent address 
of record, that is, [redacted]
[redacted].  The RO/AMC 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy 
of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran's current psychiatric disability 
as likely as not had its origin during 
his period of active military service.  
Should it be determined that the 
Veteran's current psychiatric disability 
did not, in fact, have its origin during 
his period of active military service, an 
additional opinion is requested as to 
whether the Veteran's current psychiatric 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
lumbar spine, or other service-connected 
disabilities.  

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected residuals of fracture of the 
left (minor) ring finger, to include any 
and all limitation of motion, as well as 
any functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with his 
service-connected residuals of fracture 
of the left ring finger.  To the extent 
possible, any additional functional loss 
or limitation of motion attributable to 
such flare-ups should be described.  

All of the aforementioned information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder.  
Moreover, a complete rationale for any 
opinion offered must be provided.  

The claims folder and a separate copy of 
this REMAND, as well as a copy of the 
previous November 2007 REMAND, must be 
made available to and reviewed by the 
examiners prior to completion of their 
examinations.  In addition, a notation to 
the effect that this record review has 
taken place must be included in the 
examination reports. 

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for a disability of the 
cervical spine and an acquired 
psychiatric disorder (to include 
posttraumatic stress disorder), as well 
as his claims for increased ratings for 
service-connected low back strain, 
osteomyelitis of the lumbar spine with 
septic arthritis, and residuals of 
fracture of the left (minor) ring finger.  
Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in September 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


